—In a proceeding pursuant to CPLR 7503 (c) to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated June 10, 1998, as, upon granting reargument, adhered to its original determination in an order dated December 24, 1997, denying the petition and dismissing the proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon reargument, the insurer still failed to meet its burden of explaining the delay of nearly nine months in notifying the insured of its disclaimer (see, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028; Ward v Corbally, Gartland & Rappleyea, 207 AD2d 342). Therefore, the Supreme Court properly adhered to its original determination. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.